Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 1 of 6 PageID #: 12982

                                        \)lf
                               UNITED STATES DISTRCIT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK



  MARGARITA DELGADO,et al,
                                                       Case No. 13 Civ. 04427(NGG)(ST)
  Individually and on Behalf of All Others
                                                      CLASS ACTION
  Similarly Situated,

                          Plaintiffs,
                                                       ORDER APPROVING PLAINTIFFS'
                                                       UNOPPOSED MOTION FOR FINAL
  v.
                                                      APPROVAL OF THE CLASS ACTION
                                                                   SETTLEMENT
  OCWEN LOAN SERVICING,LLC,et al..

                          Defendants.




         THIS CAUSE is before the Court on Plaintiffs' Unopposed Motion for Final Approval

  ofthe Class Action Settlement. Having reviewed the motion and supporting papers including the

  Settlement Agreement and the record in this case, and for good cause shown:

         IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:


          1.      For purposes ofthis Final Judgment and Order of Dismissal("Judgment"), the

  Court adopts all defined terms as set forth in the Settlement Agreement filed in this case.

         2.       This Court has jurisdiction over the subject matter ofthe litigation, the Named

  Plaintiffs, the other Class members,the Releasing Parties, and the Released Parties, and the

  Court reserves its continuing and exclusive jurisdiction over the Parties to the Settlement

  Agreement, including Plaintiffs, Defendants, and all Settlement Class members,to administer,

  supervise, construe and enforce the Settlement Agreement in accordance with its terms.

         3.       With respect to the Settlement Class and for purposes of approving this

  Settlement only, this Court finds as to the Settlement Class that:

               a. the Class is so numerous that joinder of all members is impracticable;
Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 2 of 6 PageID #: 12983




              b. there are questions oflaw or fact common to the Class;

              c. the claims ofthe Named Plaintiffs are typical ofthe claims ofthe Class;

              d. the Named Plaintiffs will fairly and adequately protect the interests ofthe Class;

              e. questions oflaw and fact common to Class members predominate over any

                  questions affecting only individual Class members; and

              f. a class action is superior to other available methods for fairly and efficiently

                  adjudicating the controversy.

         4.      Pursuant to Rule 23 ofthe Federal Rules of Civil Procedure, and for purposes of

  and solely in connection with the Settlement, the Court certifies this action as a class action on

  behalf ofthe following Settlement Class:

         All current and former mortgage Ocwen, GMAC, and Homeward Residential
         customers who (a) were enrolled in one or more Cross Country Home Services
         ("CCHS")warranty or home service plans between August 6,2009 and December
         31, 2013 ("Plans") after cashing or depositing one of CCHS's check solicitations;
         (b) made one or more payments for a Plan;(c) never made a claim under a Plan;
         and (d)never received a fiill refund of all premiums paid for a Plan.

         5.      The Parties have complied fully with the notice provisions ofthe Class Action

  Fairness Act of 2005,28 U.S.C. § 1715.

         6.      Based on evidence and other material submitted in conjunction with the Final

  Approval Hearing, the Court hereby finds and concludes that(1)Notice and Reminder Notice

  were disseminated to members ofthe Settlement Class in accordance with the Settlement

  Agreement and the Court's Preliminary Approval Order,^ and (2)the Short Form Settlement

  Notice, Short Form Reminder Notice, Long Form Notice, Notice to Current Enrollees, Claim

  Form, and Settlement Website complied with this Court's Preliminary Approval Order.



  ^ On February 20, 2019 the Court issued its Order Approving Plaintiffs' Unopposed Motion for
  Preliminary Approval of Class Action Settlement(the "Preliminary Approval Order")(ECF No.417).
Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 3 of 6 PageID #: 12984




         7.      The Court finds and concludes that the Short Form Settlement Notice, the Short

  Form Reminder Notice, the Long Form Notice,the Claim Form,the Settlement Website, the

  Notice to Current Enrollees, and all other aspects ofthe notice, opt-out, and claims submission

  procedures set forth in the Settlement Agreement fully satisfy Rule 23 ofthe Federal Rules of

  Civil Procedure and the requirement of due process, were the best practicable under the

  circumstances, and support the Court's exercise ofjurisdiction over the Settlement Class and the

  Settlement Class members.


         8.      There were no objections to the Settlement, and no Class members requested to

  opt out ofthe Settlement.

         9.      The Court finds that the Settlement Agreement is the product of arm's length

  settlement negotiations between the Parties.

         10.     The Court finds and concludes that the Settlement is fair, reasonable, and

  adequate and should be approved.

         11.     The Court hereby approves the Settlement(as set forth in the Settlement

  Agreement),the releases therein, and all other terms in the Settlement Agreement, as fair,just,

  reasonable, and adequate as to the Parties. The Parties are directed to perform in accordance

  with the terms set forth in the Settlement Agreement. Without further order ofthe Court, the

  Parties may agree to reasonably necessary extensions oftime to carry out any ofthe provisions

  ofthe Settlement Agreement and to make other non-material modifications in implementing the

  Settlement Agreement that are not inconsistent with this Order.

         12.    This action is dismissed with prejudice. The Parties are to bear their own

  attorneys' fees and costs, except as otherwise expressly provided in the Settlement Agreement

  and in this Judgment.
Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 4 of 6 PageID #: 12985




           13.    By this Judgment,the Releasing Parties shall be deemed to have(and by

  operation ofthe Judgment shall have)fully, finally, and forever released, relinquished, and

  discharged all Released Claims against the Released Parties.

           14.    In accordance with Section XII ofthe Settlement Agreement, Plaintiffs and all

  Settlement Class members are barred and enjoined jfrom asserting any of the Released Claims, as

  set forth in Section XII ofthe Settlement Agreement,including during any appeal from this

  Order.


           15.    Neither the Settlement Agreement, nor any act performed or document executed

  pursuant to or in furtherance ofthe Settlement:(i) is or may be deemed to be or may be used as

  an admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or

  liability ofthe Released Parties; or (ii) is or may be deemed to be or may be used as an admission

  of, or evidence of, any fault or omission ofthe Released Parties in any civil, criminal or

  administrative proceeding in any court, administrative agency or other tribunal. The Released

  Parties may file the Settlement Agreement and/or the Judgment from this litigation in any other

  action that may be brought against them in order to support a defense or counterclaim based on

  principles of res judicata, collateral estoppel, release, good faith settlement,judgment bar or

  reduction, or any theory of claim preclusion or issue preclusion or similar defense or

  counterclaim.


           16.    Iffor any reason the Effective Date does not occur, then(1)the certification of the

  Settlement Class shall be deemed vacated,(2)the certification ofthe Settlement Class for

  settlement purposes shall not be considered as a factor in connection with any subsequent class

  certification issues, and (3)the Parties shall return to the status quo ante in the litigation as it
Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 5 of 6 PageID #: 12986




  existed without prejudice to the right of any ofthe Parties to assert any right or position that

  could have been asserted if the Settlement had never been reached or proposed to the Court.

          17.     Upon consideration of Class Coimsel's request for Service Awards to the Named

  Plaintiffs, the request is GRANTED. Consistent with the terms of Paragraph 8.4 ofthe

  Settlement Agreement, Defendant shall pay Service Awards to the Named Plaintiffs in the

  amounts requested, as detailed in Plaintiffs' Unopposed Motion for Final Approval ofthe Class

  Action Settlement.

          18.     Upon consideration of Class Counsel's request for an award offees and costs, the

  request is GRANTED. Consistent with Paragraph 8.4 ofthe Settlement Agreement, Defendants

  shall pay Class Coimsel fees and expenses, consistent with the terms of the Settlement

  Agreement.

          19.     Within 130 days from the Effective Date, the Settlement Administrator shall

  destroy all personally identifying information about any Class member in its possession, custody,

  or control, including (but not limited to) any list that the Settlement Administrator received from

  Defendants in connection with the Settlement Administrator's efforts to provide Notice to Class

  members.


          20.    Each and every Class member, and any Person actually or purportedly acting on

  behalf of any Class member,is hereby permanently barred and enjoined from commencing,

  instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any Released Claims

  (including, without limitation, in any individual, class or putative class, representative or other

  action or proceeding), directly or indirectly, in any judicial administrative, arbitral, or other

  forum, against the Released Parties. This permanent bar and injunction is necessary to protect

  and effectuate the Settlement Agreement, this Final Judgment, and this Court's authority to
Case 1:13-cv-04427-NGG-ST Document 429 Filed 08/20/19 Page 6 of 6 PageID #: 12987




  effectuate the Settlement Agreement and is ordered in aid of this Court's jurisdiction and to

  protect itsjudgments.

         21.     This document is a final, appealable order and shall constitute ajudgment for

  purposes of Rules 54 and 58 ofthe Federal Rules of Civil Procedure. By incorporating the

  Settlement Agreement's terms herein, the Court determines that this Final Judgment complies in

  all respects with Rule 65(d)(1) ofthe Federal Rules of Civil Procedure.



         SO ORDERED.



                                                        s/Nicholas G. Garaufis
  Dated: Brooklyn, New York
                                                       HON. NICHOLAS 0. GARAUFIi
                            ,2019                      United States District Judge
